Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 1 of 19 PageID 1


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 Kyle Koch,

         Plaintiff,                           Case No:      ______________________

         v.
                                              Ad Damnum: $2,000 + Fees & Costs
 Lake City Credit, LLC, and
 Gary S. Williky,                                   JURY TRIAL DEMANDED

         Defendants.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW the Plaintiff, Kyle Koch (“Mr. Koch”), by and through his

  attorneys, Seraph Legal, P.A., and complains of the Defendants, Lake City Credit, LLC

  (“Lake City Credit”) and Gary S. Williky (“Williky”) (collectivley “the Defendants”),

  stating as follows:

                             PRELIMINARY STATEMENT

         1.      This is an action brought by Mr. Koch, an individual consumer, against

  the Defendants for violations of the Fair Debt Collection Practices Act, 15 U.S.C.

  §1692, et. seq. (“FDCPA”) and the Florida Consumer Collection Practices Act, Section

  559.55, et seq., Florida Statutes (“FCCPA”).

                             JURISDICTION AND VENUE

         2.      Subject matter jurisdiction for Plaintiff’s FDCPA claims arises under the

  FDCPA, 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

         3.      This Court has supplemental jurisdiction for Mr. Koch’s state law claims

  pursuant to 28 U.S.C. § 1367.
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 2 of 19 PageID 2




          4.     The Defendants are subject to the provisions of the FDCPA and the

  FCCPA and are subject to the jurisdiction of this Court pursuant to Fed. R. Civ. P.

  4(k)(1)(A) and Section 48.193, Florida Statutes.

          5.     Venue is proper in Middle District of Florida, pursuant to 28 U.S.C.

  §1391(b)(2), because the events giving rise to this cause of action occurred within this

  District.

                                           PARTIES

                                           Mr. Koch

          6.     Mr. Koch is a natural person residing in Brevard County, Florida and is a

  “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).

                                       Lake City Credit

          7.     Lake City Credit is a Delaware limited liability company with a primary

  business address of 2000 South Stemmons Freeway, Suite 102, Lake Dallas, TX 75065.

          8.     Lake City Credit is registered to conduct business in the state of Florida,

  where its registered agent is Corporation Service Company, 1201 Hays St.,

  Tallahassee, FL 32301.

                                            Williky

          9.     Williky is a natural person, aged approximately 59.

          10.    Williky is the sole managing member of Lake City Credit and the person

  responsible for determining its collection policies.

          11.    On information and belief, Williky resides at 639 Martingale Dr., Little

  Elm, TX 75068 and can be served at that address.


                                          Page 2 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 3 of 19 PageID 3




                                 Williky’s History of Fruad

          12.     In 2015, the Securities and Exchange Commission (“SEC”) filed a lawsuit

  against Williky, alleging that he engaged in various illegal financial acts, including

  insider trading, market manipulation, email scalping.

          13.     The SEC alleged that Williky used multiple brokerage accounts, including

  three in his wife’s name, to buy and sell a large number of shares of a Imperial

  Petroleum, LLC, a small, publicly-traded company.

          14.     Using what are commonly known as “wash sales” and “match trades,”

  where shares of a company are “sold” without actual change of beneficial ownership,

  Williky created an appearance of high liquidity of the shares of Imperial Petroleum, LLC.

          15.     Williky also fabricated and spread false information about Imperial

  Petroleum, LLC to raise its share price, including falsely claiming that Imperial

  Petroleum, LLC produced biodiesel fuel, when it was only a reseller.

          16.     On or around August 3, 2018, the SEC and Mr. Williky entered into a

  bifurcated settlement agreement whereby Mr. Williky was precluded from arguing that he

  did not violate the federal securities laws and the allegations in the SEC’s complaint were

  to be deemed true. SEE PLAINTIFF’S EXHIBIT A.

          17.     Pursuant to the settlement agreement, the court was to determine the

  financial penalties. Id.

          18.     On August 3, 2018, after a review of the relevant factual allegations, the

  court entered a judgment of $2,784,245.10 against Mr. Williky, which amount included

  civil penalties for insider trading, scalping emails, and disgorgement of illegally-obtained



                                         Page 3 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 4 of 19 PageID 4




  profit. Williky was also permanently banned by the SEC from running any publicly-

  traded company. Id.

         19.     Less than a week later, Williky registered Lake City Credit with the

  Florida Secretary of State as a new corporation and began collecting consumer debts.

         20.     Before this, but after the filing of the SEC’s 2015 lawsuit against him,

  Williky worked for DeVille Asset Management, L.P., (“DeVille”), a debt collector.

         21.     Williky was listed as DeVille’s director of recovery, which, on

  information and belief, is a managerial position.

         22.     On September 13, 2018 the SEC filed a complaint in the United States

  District Court for the District of Maryland against the owners of DeVille, Kevin B.

  Merrill, Jay B. Ledford, and Cameron R. Jezierski, for Securities Fraud, case#: 1:18-cv-

  02844-RDB.

         23.     On September 18, 2018, a criminal indictment was unsealed in Baltimore,

  Maryland, charging Merrill, Ledford and Jezierski with conspiracy, wire fraud, identity

  theft, and money laundering.

                             The Defendants are Debt Collectors

         24.     The Defendants are “debt collectors” within the meaning of 15 U.S.C.

  §1692a(6) and Section 559.55(7), Florida Statutes in that they use postal mail or other

  instrumentality of commerce, interstate and within the state of Florida, for their business,

  the principal purpose of which is the collection of debts. Alternatively, Defendants

  regularly collect or attempt to collect, directly or indirectly, debts owed or due or asserted

  to be owed or due another.



                                          Page 4 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 5 of 19 PageID 5




         25.    Despite collecting consumer debts in the state of Florida, Lake City Credit

  never obtained a license as a Consumer Collection Agency by the Florida Office of

  Financial Regulation.

                              FACTUAL ALLEGATIONS

                                    The Alleged Debt

         26.    On or about January 18, 2008, Mr. Koch opened a MasterCard account

  with Continental Finance (“Continental”).

         27.    Around 2010, Continental charged off $652 as uncollectable (the “Debt”).

         28.    The Debt arose from charges which were for family, personal, or

  household purposes, specifically consumer goods and services charged to a consumer

  credit card, and meets the definitions of “debt” under the FDCPA, 15 U.S.C. § 1692a(5),

  and the FCCPA, Section 559.55(6), Florida Statutes.

         29.    Around 2012, the Debt was sold to Consumer Recovery Associates

  (“Consumer Recovery”), a Virginia Beach based debt collector and debt buyer.


                     Discharge of the Debt in Chapter 7 Bankruptcy

         30.    In March 2012, Mr. Koch filed for relief under Chapter 7 of the United

  States Bankruptcy Code in the United States District Court for the Middle District of

  Florida, case number 6:12-bk-02773-ABB.

         31.    Mr. Koch was granted a discharge of his debts on June 7, 2012.




                                       Page 5 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 6 of 19 PageID 6




          32.      The Debt was included in Mr. Koch’s bankruptcy under a truncated

  account number, ending in 6926, and was thus discharged. SEE PLAINTIFF’S

  EXHIBIT B.

                          Defendants’ Collection Letter to Plaintiff

          33.      On March 25, 2019, Lake City Credit mailed a collection letter (the

  “Letter”) from its offices in Texas to Mr. Koch at his home address in Florida. SEE

  PLAINTIFF’S EXHIBIT C.

          34.      The Letter was the initial communication between the Defendants and Mr.

  Koch.

          35.      The Letter was headlined “DEBT RESOLUTION OFFER 2019 TAX

  SEASON.” Id.

          36.      The Letter was an attempt to collect the Debt, as evidenced by the

  inclusion of a 16-digit account number ending in – 6926. Id.

          37.      The Letter stated “this is an attempt to collect a debt. Any information

  will be used for this purpose.”

          38.      The Letter did not disclose that the communication was from a debt

  collector. Id.

          39.      The letter did not contain any statement that: (a) unless the consumer,

  within thirty days after receipt of the notice, disputes the validity of the debt, or any

  portion thereof, the debt will be assumed to be valid by the debt collector; (b) if the

  consumer notifies the debt collector in writing within the thirty-day period that the debt,

  or any portion thereof, is disputed, the debt collector will obtain verification of the debt



                                         Page 6 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 7 of 19 PageID 7




  or a copy of a judgment against the consumer and a copy of such verification or judgment

  will be mailed to the consumer by the debt collector; and, (c) a statement that, upon the

  consumer's written request within the thirty-day period, the debt collector will provide the

  consumer with the name and address of the original creditor, if different from the current

  creditor.

          40.    Defendants never mailed any other communication to Mr. Koch with this

  statement.


                      Defendants’ Impermissible Addition of Interest

          41.    The Defendants’ Letter attempted to collect a total balance of $1,830.23.

  SEE PLAINTIFF’S EXHIBIT C.

          42.    According to the Letter, the $1,830.23 included $1,187.78 of added

  interest.

          43.    At the time the Letter was mailed to Mr. Koch, nothing was owed

  regarding the Debt, as it had been discharged in bankruptcy.

          44.    However, even assuming arguendo, that the Debt remained owed, the

  Defendant’s had no legal ability to add $1,187.78 in interest, as post-charge off interest

  had been waived.

          45.    Regulation Z of the Truth In Lending Act (“TILA”), 12 C.F.R.

  226.5(b)(2), requires a credit card company to prepare and mail a monthly periodic

  statement if more than $1 of interest is being assessed on a credit card account.

          46.    Mr. Koch has not received monthly statements post-charge off of the

  account.


                                         Page 7 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 8 of 19 PageID 8




         47.     Thus, on information and belief, Continental discontinued the addition of

  interest upon charge off, as the account was deemed a likely loss and Continental deemed

  it economically prudent to discontinue the assessment of interest rather than incur the

  expenses of complying with TILA.

         48.     Once Continental stopped assessing interest, it waived its right to collect

  “agreed-to interest;” this waiver included both statutory and contract-based interest.

         49.     Lake City Credit, as successor-in-interest of the Debt to Continental, is

  precluded from collecting post charge-off interest on a debt where the original creditor

  had waived its right to collect this amount. See Tabiti v. LVNV Funding, LLC, et al., No.

  13-cv-7198 (N.D. Ill. Mar. 27, 2019).

         50.     Further, no interest can accrue on a debt which was discharged in

  bankruptcy.

         51.     Despite being well aware that they could not legally add interest to the

  Debt, the Defendants added more than $1,100 of interest. Defendants then offered to

  “settle” the Debt for “only” $915.12 – a purportedly “discounted amount” which, in

  reality, was nearly 50% more than the charged-off balance of the Debt.

         52.     On information and belief, Defendants’ inclusion of unauthorized interest

  and offer to “settle” the account at a “discount” is an intentional strategy employed by

  Defendants to deceive consumers into believing that they are paying less than the full

  balance of the Debt, when in actuality they are paying more than is legally permissible –

  even had the Debt not been discharged in bankruptcy.




                                          Page 8 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 9 of 19 PageID 9




       Defendants’ False Claim that Debt Was Being Reported to Credit Bureaus

         53.     Defendants’ Letter stated “once cleared funds are received you may

  request that we report to all three credit bureaus for deletion (SIC) if qualified. Please

  note this offer will expire on April 15, 2019.” Id.

         54.     Defendants’ “offer” of a report of deletion to all three credit bureaus

  implies that the Debt was, at the time of the Letter, being reported to all three credit

  bureaus, as something cannot be “deleted” if it is not there to begin with.

         55.     Thus, the Defendants’ statement would cause an unsophisticated consumer

  to believe that the Defendants were actively reporting the Debt to the three nationwide

  Consumer Credit Reporting Agencies (“CRAs”).

         56.     The Fair Credit Reporting Act (“FCRA”) restricts the period for which a

  collection account can be reported to a CRA to seven years. 15 U.S.C. §1681c(a)(4).

         57.     Thus, even if the Debt had not been discharged in bankruptcy, the Debt

  could not appear on any report, since the running of the reporting period prescribed by

  the FCRA would have expired in 2017.

         58.     Additionally, the three major nationwide CRAs, Equifax, Experian and

  Trans Union, require prospective furnishers of data to meet certain criteria, including that

  their owners be reputable.

         59.     The Defendants therefore could not report the Debt to “all three credit

  bureaus,” as the CRAs would reject any data from a company owned by Williky, due to

  the lifetime ban preventing him from owning a publicly-traded company and the civil

  judgment entered against him for insider trading and other financial frauds.



                                          Page 9 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 10 of 19 PageID 10




           60.     Because the Defendants could not legally report the Debt to the CRAs, the

   Defendants could not request deletion of anything from Mr. Koch’s credit report.


                             Williky’s Familiarity with the FCRA

           61.     Williky is intimately familiar with the FCRA, as evidenced by his prior

   filing of a well-pled, pro se lawsuit, as the plaintiff, against a payday loan company,

   Tiger Financial Management, LLC, claiming said lender failed to comply with the

   FCRA. See Gary S. Williky v. d/b/a Speedy Cash, Case 4:14-cv-00696-Y, D. TX, 2014.

           62.     Additionally, Williky and his wife operated a “credit repair” company

   called CreditMend247, a now-defunct enterprise which purported that it could utilize

   consumer protection afforded by the FCRA to help “fix” the damaged credit reports of

   consumers, for a fee.

           63.     Williky also starred in videos posted on YouTube in which he pitched

   credit repair services.

           64.     Mr. Koch became concerned that the Defendants would report the

   purported Debt to the CRAs when he received the letter on April 1, 2019.

           65.     Mr. Koch called the Defendants at their office in Texas and, from the

   Texas office, a Lake City Credit agent then attempted to collect the Debt from Mr. Koch.

           66.     At no point did the agent state that, due to the age of the debt and/or

   because the debt was discharged in bankruptcy, Mr. Koch could not be sued for the debt,

   nor did he disclose that due to the age of the debt, it could not be reported to any CRA.




                                          Page 10 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 11 of 19 PageID 11




                    Defendants Failed To Provide Notice of Assignment of Debt

          67.     Pursuant to Section 559.715, Fla. Stat., the Defendants were required to

   send written notice to Mr. Koch that it had purchased the debt, and to wait at least 30

   days before taking any action to collect the debt.

          68.     The Defendants never sent Mr. Koch written notification of assignment of

   the Debt.

          69.     Despite this, the Defendants attempted to collect the Debt from Mr. Koch,

   by mailing a letter from their Texas office to Mr. Koch in Florida.

          70.     Defendants also called Mr. Koch in an attempt to collect the Debt.


                        Defendants Collected Debt without a Florida License

          71.     Pursuant to the FCCPA, a debt collector is prohibited from attempting to

   collect consumer debts in the state of Florida without first registering as a Consumer

   Collection Agency (“CCA”) and obtaining a CCA license. See Section 559.553, Florida

   Statutes.

          72.     Despite this legal requirement, the Defendants attempted to collect a

   consumer debt from Mr. Koch without such license.

          73.     The Defendants’ letter to, and phone call with, Mr. Koch are

   “communications” pursuant to 15 U.S.C. § 1692a(2).

          74.     Lake City Credit’s conduct as described herein was done pursuant to

   policies set by Williky, who is jointly and severally liable.




                                          Page 11 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 12 of 19 PageID 12




             75.   Mr. Koch has hired the aforementioned law firm to represent him in this

   matter and is obligated to pay its reasonable fees and/or has assigned his right to collect

   fees to the firm.


                                       COUNT I
                               VIOLATIONS OF THE FDCPA

             76.   Mr. Koch adopts and incorporates paragraphs 1 – 75 as if fully stated

   herein.

             77.   The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when they

   made false and misleading representation in an attempt to collect a debt by:

             (a)   Attempting to collect the Debt despite it having been discharged in

                   Chapter 7 Bankruptcy;

             (b)   Attempting to collect more than $1,187.78 of interest accrued on a Debt

                   no longer subject to the accumulation of interest, as it had been discharged

                   in bankruptcy and the original creditor waived the right to charge interest

                   post-charge-off, regardless of bankruptcy;

             (c)   Offering a “discounted” settlement offer which was, in reality, more than

                   the actual amount of the Debt, had it been a collectable debt;

             (d)   Falsely claiming that the Debt was being reported to the CRAs, when the

                   Debt was far past the running of the reporting period prescribed by the

                   FCRA;

             (e)   Falsely claiming the Defendants could cause information to be deleted by

                   the CRAs and thus no longer report to Mr. Koch’s credit history, when in



                                           Page 12 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 13 of 19 PageID 13




                  reality, the Defendants were not furnishers of data to the CRAs and thus

                  could not report anything to or delete anything from them; and,

          (f)     Attempting to collect a debt for which Lake City Credit was the assignee

                  without first providing written notice of assignment of debt, as required by

                  Florida Statute.

          78.     The Defendants violated 15 U.S.C. § 1692e(2)(a) when they

   misrepresented the character, amount and legal status of a debt by:

          (a)     falsely representing that the Debt remained owed when it had been

                  discharged in Chapter 7 Bankruptcy in 2012;

          (b)     false representing that it continued to accrue interest when it attempted to

                  collect more than $1,187.78 of interest on a Debt no longer subject to the

                  accumulation of interest, as it had been discharged in bankruptcy and the

                  original creditor waived the right to charge interest post-charge off

                  regardless of bankruptcy; and,

          (c)     Falsely claiming that the Debt was being reported to the CRAs, when the

                  Debt was far past the reporting period.

          79.     The Defendants violated 15 U.S.C. § 1692e(5) in that they threatened

   action which cannot legally be taken, specifically (1) the collection of a debt properly

   discharged in bankruptcy seven years prior; and, (2) reporting a debt to the CRAs, when

   the reporting period had expired.

          80.     The Defendants violated 15 U.S.C. § 1692e(8) in that they communicated

   credit information which was known to be, or should have been known to be false.



                                         Page 13 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 14 of 19 PageID 14




   Specifically, the Defendants claimed that the Debt was being reported to the CRAs, when

   it was not, and legally could not be, and that Defendants could cause deletion of the Debt

   from Mr. Koch’s credit if paid, when they could not, since (1) such a tradeline had not

   been reported to the CRAs, and (2) the Defendants were not furnishers of data to any

   CRA.

          81.     The Defendants violated 15 U.S.C. § 1692e(11) when they failed to

   disclose that the Letter was a communication from a debt collector.

          82.     The Defendants violated 15 U.S.C. § 1692f in that they used unfair and

   unconscionable means to collect a debt, by:

          (a)     attempting to collect a debt before mailing written notice of assignment of

                  debt and waiting 30 days before taking any collection action, as required

                  by Florida law;

          (b)     attempting to collect a debt discharged in bankruptcy;

          (c)     attempting to collect interest without any legal basis to do so;

          (d)     offering to settle at a “discounted” rate which was, in reality, nearly 50%

                  more than the total amount of the Debt;

          (e)     falsely claiming the Defendants could cause information to be deleted by

                  the CRAs and thus no longer report to Mr. Koch’s credit history, when in

                  reality, the Defendants were not furnishers of data to the CRAs and thus

                  could not report anything to them; and,

          (f)     engaging in an orchestrated scheme to get Mr. Koch to pay a debt which

                  he had zero legal obligation to pay.



                                          Page 14 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 15 of 19 PageID 15




          83.      The Defendants violated 15 U.S.C. § 1692f(1) in that it attempted to

   collect an amount not allowed by contract or law, specifically, any amount, as the Debt

   was discharged in bankruptcy, and, even assuming arguendo that the Debt had not been

   discharged, $1,187.78 of illegally-assessed interest.

          84.      The Defendants conduct was willful, intentional, and calculated, and done

   with a conscious disregard for the rights of a consumer and done for the purpose of

   tricking Mr. Koch into paying a debt he did not owe.

          85.      Williky, as the sole managing member of Lake City Credit, was involved

   personally in the aforementioned collection efforts of Lake City Credit, and personally

   responsible for setting the policies by which such conduct was taken and for overseeing

   such conduct.

          86.      Williky and Lake City Credit are thus jointly and severally liable for the

   aforementioned violations of the FDCPA.

          WHEREFORE, Mr. Koch respectfully requests this Honorable Court enter

   judgment against Lake City Credit and Williky, jointly and severally, and in favor of Mr.

   Koch for:

          a.       Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

          b.       Unspecified actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

          c.       Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

                   and,

          d.       Such other relief that this Court deems just and proper.




                                          Page 15 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 16 of 19 PageID 16




                                       COUNT II
                                VIOLATIONS OF THE FCCPA

           87.     Mr. Koch incorporates paragraphs 1 – 75 as if fully restated herein.

           88.     The Defendants violated Section 559.72(9), Florida Statutes, when they

   knowingly attempted to enforce a debt they knew was illegitimate by claiming that the

   Debt was due, owing and enforceable, when it was not, as it had been discharged in

   bankruptcy.

           89.     The Defendants violated Section 559.72(9), Florida Statutes, when they

   knowingly asserted the existence of a legal right which does not exist, specifically, the

   rights to:

           (a)     collect the Debt which had been discharged in bankruptcy;

           (b)     collect $1,187.78 of post charge-off interest, when the Debt had been

                   previously discharged in bankruptcy and such interest had been waived by

                   the Original Creditor;

           (c)     collect a consumer debt in Florida without mailing written notice of

                   assignment of debt and waiting 30 days before commencing collection

                   activity; and,

           (d)     collect a consumer debt in Florida without first obtaining a Florida

                   Consumer Collection Agency (“CCA”) license.

           90.     Williky, as the sole managing member of Lake City Credit, was involved

   personally in the aforementioned collection efforts of Lake City Credit, and personally

   responsible for setting the policies by which such conduct was taken and for overseeing

   such conduct.


                                            Page 16 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 17 of 19 PageID 17




          91.     Williky and Lake City Credit are thus jointly and severally liable for the

   aforementioned violations of the FCCPA.

          WHEREFORE, Mr. Koch respectfully requests this Honorable Court enter

   judgment against Lake City Credit and Williky, jointly and severally, for:

          a.      Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

                  Statutes;

          b.      Unspecified actual damages pursuant to Section 559.77(2), Florida

                  Statutes;

          c.      Injunctive relief preventing the Defendants from attempting to collect the

                  alleged debt from Mr. Koch pursuant to Section 559.77(2), Florida

                  Statutes;

          d.      Reasonable costs and attorney’s fees pursuant to pursuant to Section

                  559.77(2), Florida Statutes; and,

          e.      Such other relief that this Court deems just and proper




                                         Page 17 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 18 of 19 PageID 18




                                 JURY TRIAL DEMANDED

   Mr. Koch demands a jury trial on all issues so triable.



   Respectfully submitted on April 9, 2019 by:

                                                          /s/ Bryan J. Geiger
                                                          Bryan J. Geiger, Esq.
                                                          FBN: 119168

                                                          SERAPH LEGAL, P.A.
                                                          2002 E. 5th Avenue, Suite 104
                                                          Tampa, FL 33605
                                                          (813) 567-1230
                                                          BGeiger@SeraphLegal.com
                                                          Counsel for Plaintiff




                                          Page 18 of 19
Case 6:19-cv-00667-CEM-GJK Document 1 Filed 04/09/19 Page 19 of 19 PageID 19




   EXHIBIT LIST
   A    Defendant’s Consumer Collection Agency License for Florida
   B    Schedule F to Mr. Koch’s Petition for Chapter 7 Bankruptcy
   C    Defendants’ Collection Letter to Plaintiff, March 25, 2019




                                   Page 19 of 19
